Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to amended claims 1-6, and 8-16, have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

Claims 1-6, 8-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
storing in a user plane data structure, at the point of interception, results of aggregating the user plane data of the respective different selected subscriber end devices”, on page 3, repeated from page 2.
	
Additionally, page 3, limitations in the past tense, “the modules”, also lack antecedence of the recited limitations as well as, the second recitation of, “storing a user plane …”, since recited twice.
The examiner suggests removing the second recitation and to amend by removing the modules, in accord to the previous amendment and carefully review all claims for similar issues.

The newly appointed examiner has reconsidered the present scope of the claims vs. state of the present art as understood, and has updated the searches and applied prior art, as a non-final action, in an effort to advance prosecution in this case.

The examiner welcomes an interview request to discuss in details the inventive concepts and potential distinguishable subject matter in an effort to enhance compact prosecution as well as record clarity in this case.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3, 8-9 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over LEASK et al. (US 2015/0304199) in view of Devolites et al. (US 2014/0293807).
	Regarding claim 1, LEASK discloses details directed to as claimed, a computer-implemented method to aggregate subscriber-perspective data from live data packets intercepted from network traffic
intercepting (step), (see abstract, 0008, 0017, 0024, 0028, 0036, 0037, 0041, 0049, 0050-0087), {associated with utilizing),
from one or more intercept devices network coupled to one or more subscriber end devices (between), live packets of network traffic exchanged with a plurality of subscriber end devices wherein each subscriber end device being 
an end device correlated with a subscriber or a user (0007-0008, 0018, 0024-, CUSTOMER AND DEVICE ID)

SEE Figs. 3, 4, Monitors and Collectors, 350A, 350B, 450 {monitors}, 450A {collector}, connected to 450C (ADMIN), at nodes of the Internet w/servers.
inspecting live packets (see 0026, 0031, traffic tables are updated or built in Real Time, based on customer queries), of network traffic exchanged with a plurality of subscriber end devices by the one or more intercept devices, 
the packet inspection being performed in each of the one or more intercept devices at a location of interception of the live packets (see 0066, 0070, 0071, 0087, collector is an aggregator, w/data analysis),

determining if any portion of the intercepted live packets requires processing
Note, mention of DPI
   [0003] Current approaches to categorizing IP network traffic typically rely on detailed analysis of the IP packet headers and contents to identify the type of traffic. For example, a Uniform Resource Locator (URL)-based categorization approach requires the Hypertext Transfer Protocol (HTTP) packet headers to be monitored, assembled, structured into fields, and then categorized using the URL field from HTTP GET transactions. Alternatively, a Deep Packet Inspection (DPI)-based approach requires a combination of packet headers, ports, and conversation signatures to be analyzed in order to determine the traffic category. 


[0004] Unfortunately, both these approaches require the payload of the IP packets to be analyzed. In general, network traffic monitoring approaches that require the payload of IP packets to be analyzed have been met with concerns regarding violation of privacy. In fact, in some instances, analyzing the contents of the IP packets may result in a breach of Data Privacy regulations. For example, in some instances analyzing customer traffic Layer 5 and/or the payload may breach an individual's data privacy. 

[0017] In general, IP-based customer data traffic (i.e., known as user-plane data) may be monitored at selected points within the IP communications network. For example, in one embodiment monitoring points are established to ensure all IP-based customer data traffic between the customer devices and selected services can be monitored (e.g., referring to FIG. 1, monitoring points may be provided between customer device 1 and DNS service 3 and/or between customer device 1 and remote service 2). In one embodiment, the monitoring points are selected such that monitors include probes and/or monitors integrated into the network access equipment. For example, in one embodiment the monitor may be integrated into an existing router or switch. In one embodiment, monitors are provided at one or more nodes within the network. In one embodiment, the monitors (e.g., probes and/or network equipment) capture IP packets from the network in order to provide and/or inspect the user-plane data. The data captured by the monitors may be analyzed to determine the source 


SEE traffic corresponds to different applications

[0019] Although IPDRs may be used to collect and record data traffic statistics produced on a network, they conventionally lack the data required for traffic classification. Traffic classification is a process that categorizes IP network traffic as belonging to different class (e.g., which may correspond to different applications or protocols), and thus may improve network performance. For example, IP traffic (e.g., data packets) may be categorized into separate classes used to meet accounting, regulatory, Quality of Service (QoS), and/or other requirements. Classifying IP traffic may allow the network provider to provide services such as website filtering, content filtering, controlling application resource usage, data loss prevention (DLP), anti-spam processing, and/or malicious software identification. Traditional approaches to categorizing IP network traffic may include port-based techniques, payload based techniques, and statistical classification. Although relatively slow and expensive, the current approaches for categorizing IP network traffic typically use a payload-based technique (e.g., the URL and DPI approaches discussed above). Accordingly, these current approaches may breach data privacy regulations. 

 and

aggregating selected content data from the intercepted live packets and aggregating user plane data of respective different subscriber end devices and 

storing in a user plane data structure, at the point of interception, results of aggregating the user plane data of the respective different subscriber end devices

o	selecting, at the location (see Monitor or Collector), content data of the inspected packets that correspond to packets exchanged (SEE IP packets), with a selected subscriber (SEE User Plane Data), end device of the plurality of subscriber end devices (SEE 0017, 0020, 0021, 0023, 0026, customer devices to servers);

storing in a user plane data structure (SEE User Plane Record and/or traffic, 0017, 0018, 0021, 0022 to a IPDR, 0026, 0028-, 0036, 0041, 0049-), at the point of interception, results of aggregating the user plane data of the respective different selected subscriber end devices; and

outputting from each intercept device, results of 
the Aggregation Module in reconciliation with the 
and 
the Record Generation Module for the received live packets

LEASK is deemed to, identifying live packets, on a network with monitors and/or collectors , but fails to mention, associated with individual packet sessions and generating a session record that includes a summarization of contents included in the identified packets and wherein the system includes determining packets that are encrypted that requires decryption.

Devolites, is deemed to teach and render obvious as claimed the differences, to perform decryption to, capture all traffic of a given telecommunications service provider with a Probe, in order to, aggregate and transport, to the repository for analysis, associated with, further enrichment, subscriber processing, reporting etc…., associated with sessions (Fig. 2B), associated with different  applications.

SEE w/applications, VoIP, Skype, Video, HTTP, and/or IP Data

[0084] In 714, the system may transmit to repository for processing (e.g., storage, further processing, decryption, decompression, further enrichment, subscriber processing, reporting, etc.) From 714, the system may continue immediately with 716, ending.

And
0069, Note the HDR (is header detail record or a packet or of the packets), or a header packet (comprises 

“…RECORD/USAGE DATABASE, OPTIONAL DECOMPRESSION /DECRYPTION, DEMOGRAPHIC ANALYSIS/WEB, and/or ANALYTICS/MEASUREMENT, etc. To provide the system of FIG. 4, for capturing HDRs for all traffic of a given telecommunications service provider, a probe and aggregator would have to be provided at each and every network gateway of the service provider to ensure that all packet traffic is captured, aggregated and transported to the repository for analysis.


SEE Types of Traffic

0010, calls, sessions, browsing, video conferencing, radio, tracking Usage ……….. or associated applications

SEE 0042, video content 

SEE 0108-0109, 0124, streaming, video, camera and broadcast (or forms of, live data)

See 0126, 0127

Records (0143, 0147)

SEE Sessions types (0250) and session record (Fig. 2B 214) of a conversation (client and server)

Note a session, summarize the IP flow Data

 [0250] A session may include VoIP, Skype, Video, HTTP, and/or IP Data, etc. Session data may include summarized IP Flow data packet data, digested information, packet data, IP Flow information, digested information from probe, and/or packet data, etc. Distributed probes may receive the session data, and may capture at the remote site for use for, e.g., billing, (end users want more details than an IPDR for billing purposes, listings of types of data elements, creating a preliminary HDR, may not be fully formed, may depend on the probe, whether a subset or a complete HDR. Then transmitting may occur. Then receiving at a central host, decompressing data received from an HDR generation component, enrichment, aggregation, and analytics, according to an exemplary embodiment.



	Therefore, since, the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify LEASK in view of the teachings of Devolites, to perform decryption to, capture all traffic of a given telecommunications service provider associated with a Probe (that are encrypted), to obtain plane data and to associated with individual packet sessions and generating a session record that includes a summarization of contents included in the identified packets, as taught by Devolites, and to manage events that occur (or per), the context of sessions.

Regarding claim 2 of claim 1, the combination as applied is deemed to further render obvious as claimed comprising intercepting the live data packets, wherein the interception of the live packets at the location of interception is the first interception of the live packets by any device.
Equipment” or any device that’s, between to capture or intercept, IP packets, communications, as understood.

	Regarding claim 3, the combination as applied is deemed to further render obvious as claimed further comprising: storing results of the aggregating for each time interval of a series of periodic time intervals (0094), and purging the stored results of the aggregating, at the completion of each of the periodic time intervals.

SEE LEASK, w/IP traffic specific time periods being, a list of categorized IP traffic
[0094] In each of the above described embodiments, the traffic categorization may be used to classify a single packet and/or to classify traffic flow (e.g., a number of packets observed in a specific timeslot). For example, in one embodiment, the traffic analyzer receives streams of enriched data records from the collector and compiles a list of categorized IP traffic specific time periods.

And
purging (see TTL or a Time to Live), being parameters defined in a column, w/time Seconds, 
SEE 0058, 0059, 0076 and 0082
[0059] In one embodiment, the data records extracted by the first monitor 350A are used to update the dynamic enrichment table. For example, in one embodiment, the dynamic enrichment table is structured to include a Customer ID column (e.g., for IMSI data), a Domain Name column (e.g., for FQDN from DNS questions), an IP Address column (e.g., for matching IP address from DNS answers), a Timestamp column (e.g., for the date/time of the DNS response), and a Time-to -Live (TTL) column (e.g., which specifies how many seconds the entry should remain in the Enrichment Table, measured in elapsed time after the DNS response timestamp).


	Regarding claims 8-9, the combination as applied is deemed to render obvious as claimed, wherein the user plane data structure includes a plurality of entries, each entry corresponding to an identified subscriber end device (0007-0008, 0015, 0018), of the different subscriber end devices as identified by its identifying information, claim 8
SEE LEASK (0024, 0027, 0032, 0033-)
	And
wherein the respective entries of the user plane data structure further identify an application used by the subscriber end device identified for that entry and user plane metrics associated with the subscriber end device’s usage of the identified application

SEE Devolites, as applied, w/applications and Usage (0042), associated with sessions.



SEE Devolites as applied, 0067 to aggregation at 216 (repository), 0115, 0005, 0010
	
	Therefore, since, the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify LEASK in view of the teachings of Devolites, to perform as claimed, receiving a request for detailed results associated with an individual session of the selected subscriber end device, aggregating metrics for the individual session of the respective sessions based on the request, and storing in response to the request, in an extended data structure, results of aggregating the metrics for the individual session, as taught by Devolites.


s 4-6 and 10-15 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of LEASK et al. and Devolites et al., as applied and in the alternative in view of Santitoro (US 2006/0088034).
Regarding claim 4 of claim 2, the combination as applied is deemed to further render obvious as claimed
identifying, at the location (see LEASK above), 
a set of packets of the inspected packets included in respective sessions (w/Devolites), each session including packets included in a conversation (see Devolites, as applied Fig. 2B, conversation or Flow 212), between at least a client and server.

The applied prior art fails to particularly teach, per session, of a conversation or Flow, conducted between the selected subscriber end device and a second subscriber end device (or two subscribers), and generating, at the location, for each respective session, a session record including a summarization of contents included in the identified set of packets, wherein aggregating the content data selected includes, aggregating session records that correspond to the respective sessions, as taught by the prior art.

conversation or Flow, conducted between the selected subscriber end device and a second subscriber end devices (in Fig. 1) and to monitor packets between (0022), as taught by Santitoro.

Therefore, since, the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the combination in view of Santitoro, as claimed, to consider, a conversation or Flow, conducted between the selected subscriber end device and a second subscriber end devices (or clients), as taught by Santitoro, to provide efficient and effective quality of service control, between clients, as subscribers.
Regarding claims 5-6, the combination as applied is deemed to render obvious as claimed repeatedly selecting the content data, aggregating the content data, and outputting the results of the aggregation for different selected subscriber end devices as live packets are inspected, discovering, at the location, from the session records that were aggregated for the different selected subscriber end devices, identifying information that identifies the different selected subscriber end devices and one 
SEE LEASK (0026, 0047, 0049, 0059, 0062, 0070-, updates the dynamic enrichment table or tables w/traffic).


	Regarding claims 10-12, the combination as applied is deemed to further render obvious teaches, as claimed, wherein the aggregating further includes aggregating control plane data of the respective different subscriber end devices, the method further comprising storing in a control plane data structure, at the point, results of aggregating the control plane data of the respective different subscriber end devices.
SEE above


	Claims 12-15 the combination as applied is deemed to render obvious, voice and media transmission data and aggregation thereof…
SEE Devolites, as applied (0005) includes VOIP (voice) and video or media (0250), as applied.


Contact Information
Any inquiry concerning this communication or earlier communications should be directed to the examiner of record Vincent F. Boccio whose telephone number is (571) 272-7373. 

The examiner can normally be reached on between Monday-Thursday between (8:30 AM to 5:00 PM).

The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Boris Gorney can be reached on (571) 270-5626. 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.

Status information for unpublished applications is available through Private PAIR only.

For more information about the PAIR system:

"http://portal.uspto.gov/external/portal/pair" 

Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC)
866-217-9197 (toll-free) 

If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VINCENT F BOCCIO/Primary Examiner, Art Unit 2158